              Case 21-10213-KHK                   Doc 1      Filed 02/11/21 Entered 02/11/21 13:47:30                              Desc Main
                                                             Document      Page 1 of 9

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Cornus Montessori, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  13880 Metrotech Drive
                                  Chantilly, VA 20151
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fairfax                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
              Case 21-10213-KHK                      Doc 1       Filed 02/11/21 Entered 02/11/21 13:47:30                                     Desc Main
                                                                 Document      Page 2 of 9
Debtor    Cornus Montessori, LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 21-10213-KHK                   Doc 1          Filed 02/11/21 Entered 02/11/21 13:47:30                               Desc Main
                                                                Document      Page 3 of 9
Debtor   Cornus Montessori, LLC                                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 21-10213-KHK                   Doc 1       Filed 02/11/21 Entered 02/11/21 13:47:30                                 Desc Main
                                                             Document      Page 4 of 9
Debtor    Cornus Montessori, LLC                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 11, 2021
                                                  MM / DD / YYYY


                             X   /s/ Lloyd Telfod                                                         Lloyd Telfod
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Christopher L. Rogan, Esq.                                            Date February 11, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Christopher L. Rogan, Esq. 30344
                                 Printed name

                                 RoganMillerZimmerman, PLLC
                                 Firm name

                                 50 Catoctin Cir., NE, Suite 333
                                 Leesburg, VA 20175
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (703 777-8850                 Email address      crogan@RMZLawFirm.com

                                 30344 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 21-10213-KHK                          Doc 1        Filed 02/11/21 Entered 02/11/21 13:47:30                                       Desc Main
                                                                         Document      Page 5 of 9

 Fill in this information to identify the case:
 Debtor name Cornus Montessori, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Disposal                                               Trash service                                                                                                $429.03
 Services
 PO Box 28150
 Miami, FL 33102
 Dominion Energy                                                 Utilities                                                                                                    $354.65
 PO Box 26543
 Richmond, VA
 23290
 E Financial Tree                                                Buisness loan                                                                                            $22,727.13
 201 Broad Street,
 Suite 1002
 Stamford, CT 06901
 Fairfax County                                                  Business License                                                                                           $1,005.43
 Dept of Tax                                                     Tax
 Administration
 PO Box 10203
 Fairfax, VA 22035
 Fairfax County                                                  Personal Property                                                                                            $444.29
 Dept of Tax                                                     Tax
 Administration
 PO Box 10201
 Fairfax, VA 22035
 Fairfax County                                                  BPOL Tax                                                                                                         $0.00
 Dept of Tax
 Administration
 PO Box 10203
 Fairfax, VA 22035
 Kabbage                                                         Buisness Loan                                                                                              $6,985.06
 925 B Peachtree
 Street
 Suite 1688
 Atlanta, GA 30309
 Kemmerer &                                                      Accounting                                                                                                 $1,650.00
 Schooley                                                        services
 14701 Lee Highway
 Centreville, VA
 20121


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-10213-KHK                          Doc 1      Filed 02/11/21 Entered 02/11/21 13:47:30                                         Desc Main
                                                                       Document      Page 6 of 9


 Debtor    Cornus Montessori, LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Loan Me, Inc.                                                   Business loan                                                                                            $53,999.54
 1900 S. State
 College Blvd
 Suite 300
 Anaheim, CA 92806
 Pam Anderson                                                    Bookkeeping                                                                                              $10,000.00
 17001 Lakewood                                                  Services
 Court
 Purcellville, VA
 20132
 Rapid Finance                                                   Buisiness loan                                                                                           $38,913.00
 4500 East West
 Highway, 6th Fl
 Bethesda, MD 20814
 Schoolhouse Grill                                               Catering                                                                                                   $3,083.27
 PO Box 813
 Ashburn, VA 20146
 The Sully Limited                                               Commercial Real                                                                                        $146,180.98
 Partnership                                                     Porperty Lease
 c/o Beatty
 Managment
 Company
 6824 Elm Street
 Mc Lean, VA 22101




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 21-10213-KHK   Doc 1   Filed 02/11/21 Entered 02/11/21 13:47:30   Desc Main
                                Document      Page 7 of 9


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        American Disposal Services
                        PO Box 28150
                        Miami, FL 33102


                        Christopher Bowman, Esq.
                        Schwartz & Gilday, LLC
                        7315 Wisconsin Ave., 800W
                        Bethesda, MD 20814


                        Dominion Energy
                        PO Box 26543
                        Richmond, VA 23290


                        E Financial Tree
                        201 Broad Street, Suite 1002
                        Stamford, CT 06901


                        Fairfax County
                        Dept of Tax Administration
                        PO Box 10203
                        Fairfax, VA 22035


                        Fairfax County
                        Dept of Tax Administration
                        PO Box 10201
                        Fairfax, VA 22035


                        Kabbage
                        925 B Peachtree Street
                        Suite 1688
                        Atlanta, GA 30309


                        Kemmerer & Schooley
                        14701 Lee Highway
                        Centreville, VA 20121


                        Loan Me, Inc.
                        1900 S. State College Blvd
                        Suite 300
                        Anaheim, CA 92806


                        Pam Anderson
                        17001 Lakewood Court
                        Purcellville, VA 20132
Case 21-10213-KHK   Doc 1   Filed 02/11/21 Entered 02/11/21 13:47:30   Desc Main
                            Document      Page 8 of 9



                    Rapid Finance
                    4500 East West Highway, 6th Fl
                    Bethesda, MD 20814


                    Schoolhouse Grill
                    PO Box 813
                    Ashburn, VA 20146


                    The Sully Limited Partnership
                    c/o Beatty Managment Company
                    6824 Elm Street
                    Mc Lean, VA 22101
            Case 21-10213-KHK                          Doc 1         Filed 02/11/21 Entered 02/11/21 13:47:30            Desc Main
                                                                     Document      Page 9 of 9



                                                               United States Bankruptcy Court
                                                                     Eastern District of Virginia
 In re      Cornus Montessori, LLC                                                                       Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Cornus Montessori, LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 February 11, 2021                                                    /s/ Christopher L. Rogan, Esq.
 Date                                                                 Christopher L. Rogan, Esq. 30344
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Cornus Montessori, LLC
                                                                      RoganMillerZimmerman, PLLC
                                                                      50 Catoctin Cir., NE, Suite 333
                                                                      Leesburg, VA 20175
                                                                      (703 777-8850 Fax:(703) 777-8854
                                                                      crogan@RMZLawFirm.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
